UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 DANIEL PARISI, et at.,                          )
                                                 )
                         Plaintiffs,             )
                                                 )
                  v.                             )    Civil Case No. 10-897 (RJL)
                                                 )
 LA WRENCE SINCLAIR AlKJA                        )
 "LARRY SINCLAIR," et at.,                       )
                                                 )
                         Defendants.             )


                                           ORDER

          For the reasons set forth in the Memorandum Opinion entered this date, it is this

1/1
      r-
      day of August, 2011, hereby

          ORDERED that defendant Rense's Motion to Dismiss [#56] is GRANTED; it is

further

          ORDERED that the above-captioned case is DISMISSED with prejudice as to

defendant Rense.

          SO ORDERED.




                                                     United States DIstrict Judge